The parties before the Court are Tafa’ifa F. Malau’ulu and Fofo Lokeni; candidate Fiatoa Fiatoa Jr. had passed away before the time of trial.1 With regard to the four criteria set forth in A.S.C.A. § 1.0409(c), the Court makes the following findings:

I. Hereditary Rights

Tafa’ifa Fonoti Malau’ulu (hereafter "Tafa’ifa") and Fofo Fonoti Lokeni (hereafter "Fofo") are respectively the daughter and sister of the last titleholder, Fonoti Aufata. Fonoti Aufata succeeded his father Fonoti Vili, whose connection to the title was through *114marriage. In these circumstances, we hold that Fofo prevails on this criterion since she is a generation ahead of Tafa’ifa. See In re Matai Title "Sotoa", 2 A.S.R.2d 15 (Land & Titles Div. 1984).

II. Support of the Clans

The parties agree that there are two customary clans of the Fonoti family — Saveuteuga and Siauloto. While the evidence established that each candidate had some clan support, the evidence does not preponderate in favor of a conclusion that either had secured a majority of clan support. A very large number of family members supported the claim to succession filed with the Territorial Registrar by the decedent, Fiatoa Fiatoa, Jr. Although the decedent’s sister, Tapunu’u F. Ah Soon, testified that she and her siblings were in support of their aunt Fofo’s bid to succession, the evidence was not clear on the wish of those other remaining family members who supported Fiatoa’s candidacy. We find that neither candidate prevails on this criterion.

III. Forcefulness, Character, Personality, and Knowledge of Samoan Custom

On the third criterion, we find Tafa’ifa to be the more forceful personality. At 49 years of age, Tafa’ifa is young and ambitious; she has also led an active and leading role in the affairs of the church. Fofo, now 76 years of age, and her husband are now enjoying a well-earned retirement after a long and dedicated ministry in Western Samoa. Although both candidates have displayed a good knowledge of family history, Tafa’ifa shows the more detailed familiarity with Samoan customs and traditions. On balance, we have rated Tafa’ifa ahead of Fofo with respect to this criterion.

IV. Value to Family, Village, and Countiy

The Court is satisfied that both candidates have in various ways rendered valuable service to the family and past matai and that they have each contributed significantly to village and country. However, we find that Tafa’ifa has the stronger credentials for family leadership. We have already found that she has the more forceful personal characteristics, and while Fofo possesses the experience for judgment that comes with maturity, Tafa’ifa nonetheless has a sufficiently sound background of learning, both in terms of formal education and in terms of first-hand experience with family matters *115and communal assets — among other things, Tafa’ifa was involved throughout her late father’s protracted efforts to fend-off third-party claims to Fonoti-family lands.
From the foregoing, we hold that Tafa’ifa is qualified to succeed the title Fonoti. Although Fofo has the better hereditary claim to entitlement, Tafa’ifa prevails on the third and fourth criteria, with both parties being roughly equal on the second. The Territorial Registrar shall accordingly register the title Fonoti in candidate Tafa’ifa Fonoti Malau’ulu, in accordance with the requirements of A.S.C.A. § 1.0409(b).
It is so ordered.

 We denied a motion by Mrs. Tapunu’u F. Ah Soon, the decedent’s sister, seeking to intervene on behalf of her side of the family.